 Case 3:20-cv-00650-JPG Document 19 Filed 11/13/20 Page 1 of 4 Page ID #59




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

TROY REESE, #76368-066,                         )
                                                )
                               Plaintiff,       )
                                                )
vs.                                             )     Case No. 20-cv-00650-JPG
                                                )
D. SPROUL and                                   )
MRS. DAWN,                                      )
                                                )
                               Defendants.      )

                            MEMORANDUM AND ORDER

GILBERT, District Judge:

       On July 2, 2020, Plaintiff filed a Complaint pursuant to Bivens v. Six Unknown Named

Agents, 403 U.S. 388 (1971). (Doc. 1). In it, he challenged the Federal Bureau of Prisons’ decision

to deny compassionate release to sex offenders on equal protection and due process grounds. (Id.

at 6). He also challenged the conditions of his confinement after USP-Marion placed inmates on

lockdown for 23 hours per day in April 2020 to prevent the spread of coronavirus. (Id.). His

placement in a 3-person cell allegedly increased the chances of infection and mental health issues.

(Id.). He requested equal treatment, early release, and money damages. (Id. at 7). The Complaint

did not survive screening under 28 U.S.C. § 1915A, and the Court dismissed it without prejudice

on August 5, 2020. (Doc. 9).

       However, Plaintiff was granted leave to file a First Amended Complaint on or before

September 1, 2020, if he wished to proceed any further with his claims. (Doc. 9, pp. 5-6). He was

warned that failure to do so according to the instructions and deadline in the Order Dismissing

Complaint would result in dismissal of the action with prejudice and a strike. (Id.) (citing FED. R.

CIV. P. 41(b); 28 U.S.C. § 1915(g)).


                                                 1
  Case 3:20-cv-00650-JPG Document 19 Filed 11/13/20 Page 2 of 4 Page ID #60




         Instead of filing a First Amended Complaint, Plaintiff wrote the Court a letter on

August 17, 2020. (Doc. 12). In it, he asked the Court to take his claims “[s]eriously.” (Id.). The

Court entered the following Order in response:

         ORDER: On August 17, 2020, Plaintiff filed a letter asking the Court to take his
         claims “serious[ly].” This was presumably in response to an Order Dismissing
         Complaint without prejudice and DENYING Plaintiff's Motion for Recruitment of
         Counsel entered August 5, 2020. The Court dismissed the Complaint because it
         failed to state any claim upon which relief may be granted. However, Plaintiff was
         granted permission to file a First Amended Complaint, if he wished to proceed any
         further with his claims. The deadline for filing the First Amended Complaint is
         September 1, 2020. Plaintiff should read the Court's Order Dismissing Complaint
         and follow the instructions set forth therein when amending his complaint. Failure
         to file a First Amended Complaint according to the instructions and deadline will
         result in dismissal of the action with prejudice and a strike. See FED. R. CIV. P. 41;
         28 U.S.C. 1915(g).

(Doc. 13). The Court reminded Plaintiff that he still had time to file a First Amended Complaint

by the deadline of September 1, 2020.

         But instead of filing a First Amended Complaint, Plaintiff filed a Motion to Reconsider the

Order Dismissing Complaint on September 3, 2020. (Doc. 15). The Court denied it the same day.

(Doc. 16). Plaintiff was given additional time to prepare and file a First Amended Complaint by

the extended deadline of September 20, 2020. (Id.). He was again warned that failure to do so by

the deadline would result in dismissal of the action with prejudice and a strike. (Id.).

         Plaintiff did not file a First Amended Complaint by the extended deadline. He filed another

letter entitled, “First Amended Argument.” (Doc. 17). In the single page document addressed to

the Court, Plaintiff again complained about the denial of compassionate release to sex offenders

and claimed this was a denial of equal protection and due process of law. (Id.). He also complained

of the risk posed by coronavirus and overcrowded conditions. (Id.). However, the one-page

document included no case caption, designated no defendants, and included no statement of claim.

(Id.).   Although Plaintiff included numerous requests for relief, his requests were for


                                                   2
 Case 3:20-cv-00650-JPG Document 19 Filed 11/13/20 Page 3 of 4 Page ID #61




compassionate release, clemency, and money damages. The first two forms of relief are not

available under Bivens, and Plaintiff failed to state a claim against individual federal agents to

support his request for money damages. (Id.). The letter does not qualify as a First Amended

Complaint and does not survive Section 1915A review.

       Plaintiff has been given numerous opportunities to file a First Amended Complaint, and he

has failed to do so. The Court will not allow this matter to linger indefinitely. Accordingly, this

action is DISMISSED with prejudice for failure to comply with an Order of this Court and for

want of prosecution. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as a “strike” under

28 U.S.C. § 1915(g).

       Plaintiff’s obligation to pay the filing fee for this action was incurred at the time the action

was filed, so the fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v.

Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(A)(4). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover,

if the appeal is found to be nonmeritorious, Plaintiff may also incur another “strike.” A proper and

timely motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal

deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight

(28) days after the entry of the judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.



                                                  3
Case 3:20-cv-00650-JPG Document 19 Filed 11/13/20 Page 4 of 4 Page ID #62




    IT IS SO ORDERED.

    DATED: November 13, 2020
                                             s/J. Phil Gilbert
                                             J. PHIL GILBERT
                                             U.S. District Judge




                                    4
